Citation Nr: 1618935	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  11-30 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for left ear tinnitus.

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to service connection for chronic fatigue syndrome.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for irritable bowel syndrome.

6.  Entitlement to service connection for gastroesophageal reflux disorder (GERD).

7.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to February 27, 2014, and 50 percent disabling thereafter.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) from April 2010 and August 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The April 2010 rating decision pertains to the claim of service connection for left ear tinnitus.  The August 2014 rating decision pertains to the remaining issues on appeal.

In March 2016, the Veteran testified at a Board hearing in Washington, D.C., at which the Veteran's representative submitted, and waived initial RO consideration of, additional evidence.  See 38 C.F.R. § 20.1304(c) (2015).

All of the issues listed on the title page, except for the tinnitus issue, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.
FINDING OF FACT

The Veteran's left ear tinnitus arose in service and continued to the present.


CONCLUSION OF LAW

The criteria for service connection for left ear tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection for a "chronic disease," including organic diseases of the nervous system such as tinnitus, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015); Fountain v. McDonald, 27 Vet. App. 258 (2015).

At the March 2016 Board hearing, the Veteran asserted that he currently suffers from left ear tinnitus and that its onset occurred during his military service, to include working and sleeping in an expando-van next to a generator.  His service treatment records reveal no complaints of tinnitus.  The Veteran's DD Form 214 lists his military occupational specialty in the Army as equipment records and parts specialist.  The Board notes that the Veteran's service treatment records include a March 1992 audiogram indicating that the Veteran was routinely exposed to hazardous noise and was not issued earplugs.

The Veteran was not afforded a VA examination specifically addressing his tinnitus, but in June 1992, a VA examination was provided in association with a hearing loss claim.  The VA examiner noted that he Veteran had tinnitus at that examination.  Additionally, VA treatment records from September 2007, January 2010, and January 2016 show that the Veteran complained of left ear tinnitus and that the Veteran related such tinnitus to sleeping near a generator in service.  The January 2016 VA provider noted that the Veteran's tinnitus consists "of a pervasive high-pitched tone at the same frequency as generators that [the Veteran] used to work with during his time in the military."

The Veteran is competent to describe the presence of tinnitus, including its onset.  Because tinnitus is a diagnosis based on purely subjective complaints of ringing in the ears, the Board may accept his statements in this regard.  See Charles v. Principi, 16 Vet. App. 370 (2002).

Although the Veteran was not provided a VA examination specifically in association with his tinnitus claim, the evidence includes medical records showing the Veteran's consistent complaints of tinnitus and assertions that it started in service.  Moreover, the January 2016 VA provider appears to relate the Veteran's left ear tinnitus to his in-service exposure to generators.  Therefore, with regard to the nexus opinion pertaining to tinnitus, the Board finds the Veteran's service treatment records, indicating routine hazardous noise exposure without protection, and VA treatment records, noting the Veteran's tinnitus and his in-service generator exposure, to be medical evidence suggesting a positive nexus between his current left ear tinnitus and in-service noise exposure.  Furthermore, there is no medical opinion to the contrary.

The Board finds no reason to doubt the veracity of the Veteran's statements regarding the presence and onset of his tinnitus.  As an equipment records and parts specialist in the Army, his contention is wholly consistent with his military duties, to include in-service noise exposure while working and sleeping near a generator.  Given the Veteran's competent and credible statements regarding his tinnitus, the Board finds the evidence is at least in equipoise regarding whether or not the Veteran's current left ear tinnitus began during military service and continued since service.

After resolving any reasonable doubt in the Veteran's favor, the Board finds that the Veteran currently has left ear tinnitus that arose in service.  Accordingly, entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015); see Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (by requiring only an approximate balance of positive and negative evidence to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, in recognition of our debt to our veterans, has taken upon itself the risk of error in awarding such benefits (citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990))).


ORDER

Service connection for left ear tinnitus is granted.


REMAND

In the August 2014 rating decision, the RO denied entitlement to service connection for fibromyalgia, chronic fatigue syndrome, irritable bowel syndrome, sleep apnea, prostate cancer and GERD, and granted service connection for PTSD with a staged rating.  On a standard notice of disagreement (NOD) form received in January 2015, the Veteran disagreed with the August 2014 rating decision (except as to prostate cancer).  To date, no statement of the case (SOC) has been furnished regarding those six issues.  The issuance of an SOC is required regarding these issues, and the Board has jurisdiction solely to remand these issues for such an action.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, these issues are REMANDED for the following action:

Prepare an SOC addressing the issues of service connection for fibromyalgia, chronic fatigue syndrome, irritable bowel syndrome, sleep apnea, and GERD, and entitlement to an increased initial rating for PTSD.  This action is required unless the matters are resolved by granting the benefits sought by the Veteran or by the Veteran's withdrawal of the NOD.  If, and only if, a timely substantive appeal is filed, should these issues be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


